Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The after final amendment filed 9/30/21 has been entered and fully considered. 
Claims 1-20 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 9/30/21, with respect to pending claims 1-20 have been fully considered and are persuasive.  The rejection of 6/30/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 11 and 1 is that the prior art does not teach or fairly suggest a transportable bio-chamber used to maintain sterile environments comprising: a first enclosure and a second enclosure each comprising: at least one outer wall defining an interior chamber with an opening, at least one access port disposed in the at least one wall and configured to selectively provide fluid communication between the chamber and exterior environment, and wherein the enclosure is dimensioned for hand-carrying by one person, and wherein the first enclosure and the second enclosure are configured that the first enclosure can be disposed on a top surface of the second enclosure and the respective at least one access ports are releasably interconnected via at least one transfer coupling to establish a direct gravity feed flow path .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4248972 is related to the current application as it discloses stacked modules with gravity flow between them and US 20110124078 is related as it is a stacked modular bioreactor device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DANIELLE B HENKEL/Examiner, Art Unit 1799        

/William H. Beisner/Primary Examiner, Art Unit 1799